  Case 3:17-cv-02346-GPC-LL Document 37 Filed 07/16/20 PageID.1567 Page 1 of 1




                          United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Daniel V. Acedo
                                                           Civil Action No. 17-cv-02346-GPC-LL

                                             Plaintiff,
                                      V.
R. Fisher, JR                                                JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
 The Court ADOPTS the Magistrate Judge’s Report in full and DENIES Petitioner’s FAP. A
certificate of appealability is DENIED.




Date:           7/16/20                                       CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
